Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com Investor Contact: Juli Dowhan MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies Reports First Quarter Fiscal 2009 Financial Results MOUNTAIN VIEW, Calif. – October 29, 2008 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processors and analog IP for digital consumer, home networking, wireless, communications and business applications, today reported consolidated financial results for its first quarter fiscal 2009 ended September 30, 2008. All financial results are reported in U.S. GAAP unless otherwise noted. Revenue for the first quarter was $26.2 million, a decrease of 9 percent over the prior quarter revenue of $28.9 million but an increase of 18 percent from the $22.2 million reported in the first fiscal quarter a year ago. The Q1 sequential revenue decrease was driven primarily by lower contract and license revenues partially offset by increased revenues from royalties. Contract and license revenue was $14.4 million, a decrease of 20 percent from the $18.1 million reported in the prior quarter but an increase of 24 percent from the $11.6 million reported in the first quarter a year ago. This first quarter sequential contract and license revenue decrease was due to lower Analog Business Group license results. The year to year contract and license revenue increase was due to the impact of having a full quarters’ Analog Business revenue in the Q1’09 results compared with only 5 weeks in Q1’08. Revenue from royalties was $11.8 million, an increase of $1.0 million or 10 percent from the prior quarter and $1.3 million or 12 percent from the $10.5 million reported in the first quarter a year ago. The sequential increase in royalty revenue was driven by higher licensee unit volumes compared with the prior quarter. End user licensee units grew 14% to 112 million units. The Company’s fiscal Q1 2009 GAAP net loss was $7.0 million or $0.16 per share on a basic and diluted basis. This compares with a net loss of $108.5 million or $2.45 per basic and diluted share in the prior quarter and a net loss of $7.0 million or $0.16 per share in the first quarter a year ago. Non-GAAP net income in the first quarter of fiscal 2009, which excludes the effect of equity based compensation expense, restructuring costs, and certain costs related to the acquisition of Chipidea, was $1.5 million or $0.03 per diluted share, compared with a non-GAAP net income of $1.3 million or $0.03 per diluted share in the prior quarter and $3.9 million or $0.08 per diluted share in the first quarter a year ago. The tables below provide a reconciliation of non-GAAP measures used in this release to the corresponding GAAP results. The Company’s Q1’09 ending cash balance was $16.2 million, up $2.2 million from the previous quarter including approximately a $1.3 million outflow related to the restructuring. “We had a solid quarter in both processor royalty and licensing activity, reflecting continued momentum for that side of the business,” said John Bourgoin, president and CEO. “Our mixed first quarter results reflect challenges we are facing with a softening market and difficulties in reaching our revenue objectives in our Analog business. But our cost reduction efforts, which we began during the quarter and continue today, are having an important positive impact on our costs, and in the uncertain economy, these actions provide us with added financial safety margin,” added Bourgoin. MIPS Technologies invites you to listen in a live conference call to management's discussion of Q1 fiscal 2009 results, as well as guidance for Q2 fiscal 2009.
